NUMBER 13-08-083-CR

COURT OF APPEALS

THIRTEENTH DISTRICT OF TEXAS

CORPUS CHRISTI - EDINBURG

 

IN RE: JOSE MANUEL TREJO
 

On Petition for Writ of Mandamus 
 

MEMORANDUM OPINION

Before Chief Justice Valdez and Justices Garza and Benavides
Per Curiam Memorandum Opinion (1)

 Relator, Jose Manuel Trejo, proceeding pro se, has filed a petition for mandamus
relief by which he requests this Court to direct respondent, the Honorable Margarito
Garza, (2) Judge of the 148th Judicial District Court of Nueces County, Texas, to issue a
judgment nunc pro tunc convicting relator of robbery instead of aggravated robbery.  This
Court requested a response from the real party in interest, the Honorable Carlos Valdez,
the district attorney of Nueces County, Texas, and a response was timely filed.
	The Court, having examined and fully considered the petition for writ of mandamus
and the response, is of the opinion that relator has not shown himself entitled to the relief
sought and the petition for writ of mandamus should be denied. See Tex. R. App. P.
52.8(a).  Accordingly, the petition for writ of mandamus is DENIED.

							Per Curiam

Do not publish.				
Tex. R. App. P. 47.2(b).


Memorandum Opinion delivered and filed
on the 20th day of March, 2008.	

 

1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but is not
required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).
2.  The Honorable Margarito Garza is no longer the presiding judge of the 148th Judicial District Court
of Nueces County, Texas.